Citation Nr: 1133589	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-19 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 1966.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the benefit sought on appeal.  

(The issue of entitlement to Dependents' Educational Assistance (DEA) benefits in excess of 45 months under Chapter 35, Title 38, United States Code is the subject of a separate decision under a separate docket number.)


FINDING OF FACT

The Veteran's left knee disorder was incurred in service and has been etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for a left knee disorder; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

The Veteran meets the first requirement for service connection because the medical record establishes a diagnosis of arthritis of the left knee, documented, for example, in a private treatment record of July 2003.

As for the in-service incurrence of the condition, the Board notes that the Veteran contends his injury occurred in combat.  He contends that he served as a medic in Vietnam and made numerous parachute jumps in performing his duties as a medic.  He specifically references a parachute jump made in 1964 when his left leg struck a rock when he hit the ground.  He states that the left knee injury he suffered was not recorded because he had also sustained gunshot wounds at the time and those received medical priority in both treatment and record-keeping. 

For combat Veterans, 38 U.S.C.A. § 1154(b) (West 2002) provides that "[t]he Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2010). However, the United States Court of Appeals for Veterans Claims (the Court) has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury occurred in service, not to link the in-service injury etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

Here, the Board finds the Veteran is entitled to a presumption of in-service incurrence of a left knee injury based on his combat status.  The Veteran's DD 214 reflects that his awards include the Combat Medic Badge and the Purple Heart.  

As for nexus evidence, the file contains only a positive opinion.  In the July 2003 private treatment report of Roland C. Miller, M.D., Dr. Miller opines that the Veteran's left knee arthritis "appears to be service-related. It was Vietnam service activities. He was in Special Forces and they would make jumps from 500 feet off the ground. The minute the parachute would open they were hitting the ground on concrete with their knees taking the full brunt of the jumps. This does appear to be [a] long-term residual from the Vietnam service-related activities."

The Board finds this opinion probative as it is supported by an adequate rationale.  While the opinion appears to be founded on the Veteran's self-reported history, the Board finds no reason to doubt the Veteran's credibility.  To the contrary, his assertions are supported by service records which document his duties as a combat medic.  His contentions have been consistent throughout the record and the Board finds no reason to doubt his credibility.  Further, there are no nexus opinions to the contrary in the claims file.  The Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  As such, the Board finds that service connection is warranted for the Veteran's left knee disorder.







ORDER

Service connection for a left knee disorder is granted.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


